Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 18, 2018

                                     No. 04-16-00721-CV

                    402 LONE STAR PROPERTY, LLC and Craig Otto,
                                    Appellants

                                              v.

                                   Barry L. BRADFORD,
                                          Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-08653
                         Honorable Gloria Saldana, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

        On December 29, 2017, appellant filed a motion for rehearing to correct a typographical
error in the judgment issued in this appeal on November 29, 2017. On its own motion, this court
issued a corrected judgment in this appeal on January 18, 2018. Appellant’s motion for
rehearing is MOOT.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court